DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made that this application is a continuation-in-part of parent application 15/853,391 (USPN 10698412).
Information Disclosure Statement
While it is not necessary for the applicant to submit an information disclosure statement that lists the prior art cited by the examiner in the parent application for the continuing application claiming the benefit under 35 U.S.C. 120 to said parent application (other than an international application that designated the U.S.), the information will not be printed on the patent issuing from the continuing application unless cited by the Applicant on an IDS or by the Examiner for the present application. See MPEP 609.02. While the Examiner has reviewed the references of the parent application(s), the Examiner has not verified that all of the references listed in the parent application(s) appear on the present IDS.
Drawings
The drawings have not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the drawings. The Examiner suggests checking for errors (& Applicant’s corrections in related applications).
For the present application, the Examiner has focused on examination of drawings especially pertinent to the present claims, including figs. 60-62 & 136.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “6704”, “6022”, “6019” (all of fig. 60).  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification.
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. This may result in slightly longer titles, but the loss in brevity of title will be more than offset by the gain in its informative value in indexing, classifying, searching, etc. If a satisfactory title is not supplied by the applicant, the Examiner may, at the time of allowance, change the title by an Examiner’s amendment. See MPEP § 1302.04(a).
The Examiner notes that Inspection Robots are commonly known objects in the art and therefore the title provides insufficient informative value in indexing, classifying, searching, etc. As the present claim set is directed to the stability assist device, the Examiner suggests inclusion/aspect or related feature thereof be further included in the Title.
Claim Objections
Claim(s) 543-550 and 558-559 is/are objected to because of the following informalities:  
As to independent claim 543,
 the second instance of “an inspection robot” should instead be “[[an]] the inspection robot”.
As to claim 548,
 
 “the stability device” is objected to for the change in nomenclature and should instead be “stability assist device” consistent with the other claims.
As to claim 550, 
 unnecessary repeated words should be omitted: “position
As to independent claim 551,
 following the last semicolon, there should be “and” for proper grammar.
As to claim 558,
 
 “where in” appears instead to be more properly stated as “wherein”
Dependent claim(s) of objected to claim(s) is/are likewise objected to. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 536-541, 551, and 554-559 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by newly cited Zanini et al (US 20190017656 A1; hereafter “Zanini”).

    PNG
    media_image1.png
    375
    545
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    366
    244
    media_image2.png
    Greyscale

Regarding independent claim 536,
 Zanini discloses an inspection robot (fig. 1, robotic vehicle 100), comprising: 
a robot (fig. 1, robotic vehicle 100) body (body comprising first chassis section 112); 
at least two sensors (not shown in fig. 1; on-board sensor probes) positioned to interrogate an inspection surface (fig. 1, surface 111) ([0036] “for inspection of one or more regions of the surface 111 using one or more on-board sensor probes (not shown)”; [0089] additional sensor details), 
wherein the at least two sensors (not shown in fig. 1; on-board sensor probes) are communicatively coupled to the robot (fig. 1, robotic vehicle 100) body (body comprising first chassis section 112); 
a drive module (drive module comprising drive wheel 116 which further comprising yokes 117 & 118, see perspectives in fig. 2) comprising at least two wheels (fig. 2, yokes 117 & 118) that engage the inspection surface (fig. 1, surface 111) ([0051] “configuration of the drive wheel 116, which comprises two independently drivable yokes namely, a left yoke 117 and a right yoke 118”), 
wherein the drive module (drive module comprising drive wheel 116) is coupled to the robot (fig. 1, robotic vehicle 100) body (body comprising first chassis section 112); 
a stability assist device (fig. 1, apparatus 130) coupled to at least one of the robot (fig. 1, robotic vehicle 100) body (body comprising first chassis section 112) or the drive module (drive module comprising drive wheel 116) (Abstract “provides stability and maneuverability to the vehicle while traversing surfaces regardless of surface curvature and vehicle orientation”); 

wherein the actuator (not fully shown in fig. 1; actuator connected to swivel 120) is structured to selectively move the stability assist device (fig. 1, apparatus 130) between a first position (relaxed position of actuator) and a second position (activated actuator positioning for forcing the second chassis section down against the surface traversed), 
wherein the first position (relaxed/unutilized positioning of actuator) comprises a stored position (e.g., when robotic vehicle is stored and/or when not utilizing the actuator in favor of passiveness), and 
wherein the second position (activated actuator positioning) comprises a deployed position ([0075] “utilized to force the second chassis section 114 down against the surface being traversed”).  

Regarding claim 537, which depends on claim 536, 
 Zanini discloses wherein, in the deployed position, the stability assist device (fig. 1, apparatus 130) urges the inspection robot (fig. 1, robotic vehicle 100) to an engaged position with the inspection surface (fig. 1, surface 111) ([0075] “ be utilized to force the second chassis section 114 down against the surface being traversed”).  

Regarding claim 538, which depends on claim 536, 
 Zanini discloses wherein the stability assist device (fig. 1, apparatus 130) comprises an upper stability body (upper portion of apparatus 130 at/near swivel joint 120) attached to rotationally coupled (multiple rotational degrees of freedom) (details of Hinge Joint in [0045]-[0047]) to a lower stability body (lower portion of apparatus 130 near follower wheel 138).  

Regarding claim 539, which depends on claim 538, 
 Zanini discloses wherein the stability assist device (fig. 1, apparatus 130) further comprises a stability spring positioned to oppose rotation of the upper stability body (upper portion of apparatus 130 at/near swivel joint 120) toward the lower stability body (lower portion of apparatus 130 near wheel 138).  

Regarding claim 540, which depends on claim 536, 
 Zanini discloses wherein the stability assist device (fig. 1, apparatus 130) comprises a stability wheel (fig. 1, wheel 138) positioned to engage the inspection surface (fig. 1, surface 111) when the stability assist device (fig. 1, apparatus 130) is in the second position (activated actuator positioning).  

Regarding claim 541, which depends on claim 540, 
 Zanini discloses wherein the stability wheel (fig. 1, wheel 138) is magnetic ([0037] “magnetic”).  

Regarding independent claim 551,
 Zanini discloses a system (fig. 1), comprising: 
an inspection robot (fig. 1, robotic vehicle 100) comprising: 
a magnetic wheel (fig. 1, magnetic drive wheel 116; wheel 138 utilized for stability likewise noted as magnetic, see [0037]) that engages an inspection surface (fig. 1, surface 111); 
a plurality of sensors (not shown in fig. 1; on-board sensor probes) positioned to interrogate the inspection surface (fig. 1, surface 111) ([0036] “for inspection of one or more regions of the surface 111 using one or more on-board sensor probes (not shown)”; [0089] additional sensor details); 
a stability assist device (fig. 1, apparatus 130) motively coupled to the inspection robot (fig. 1, robotic vehicle 100) (Abstract “provides stability and maneuverability to the vehicle while traversing surfaces regardless of surface curvature and vehicle orientation”); 
an actuator (not fully shown in fig. 1; actuator connected to swivel 120) moveably coupled to the stability assist device (fig. 1, apparatus 130) and the inspection robot (fig. 1, robotic vehicle 100) ([0074] actuators in addition to spring at the top end of joint 120), 
wherein the actuator (not fully shown in fig. 1; actuator connected to swivel 120) is structured to selectively move the stability assist device (fig. 1, apparatus 130) between a first position (relaxed 

Regarding claim 554, which depends on claim 551, 
 Zanini discloses wherein the stability assist device (fig. 1, apparatus 130) is motively coupled to a rear surface (fig. 1, surface 111) of the inspection robot (fig. 1, robotic vehicle 100) along a direction of travel of the inspection robot (fig. 1, robotic vehicle 100).  

Regarding claim 555, which depends on claim 554, 
Zanini discloses wherein the first position (relaxed position of actuator) comprises a stored position (e.g., when robotic vehicle is stored and/or when not utilizing the actuator in favor of passiveness).  

Regarding claim 556, which depends on claim 551, 
 Zanini discloses wherein the stability assist device (fig. 1, apparatus 130) comprises an upper stability body (upper portion of apparatus 130 at/near swivel joint 120) rotationally connected (multiple rotational degrees of freedom) (details of Hinge Joint in [0045]-[0047]) to a lower stability body (lower portion of apparatus 130 near follower wheel 138).  

Regarding claim 557, which depends on claim 556, 
 Zanini discloses wherein the stability assist device (fig. 1, apparatus 130) further comprises a stability spring positioned to oppose rotation of the upper stability body (upper portion of apparatus 130 at/near swivel joint 120) toward the lower stability body (lower portion of apparatus 130 near follower wheel 138) ([0049] “movement can be biased or assisted using tensioning springs and the like so as to maintain the trailing wheel in contact with the traversed surface during operation”).  

Regarding claim 558, which depends on claim 551, 
 Zanini discloses where in the stability assist device (fig. 1, apparatus 130) comprises an angle limiter (mechanical connection components are limited in angle movement for the freedom of movement; see fig. 2, which shows arrows of angular 

Regarding claim 559, which depends on claim 558, 
 Zanini disclose wherein moving the actuator (not fully shown in fig. 1; actuator connected to swivel 120) to the second position (activated actuator positioning) rotates the stability assist device (fig. 1, apparatus 130) relative to the inspection robot (fig. 1, robotic vehicle 100) (see exemplary fig. 2A).

Claim Rejections - 35 USC § 102/103
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 542 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated* by newly cited Zanini or, in the alternative, under 35 U.S.C. 103 as obvious** over newly cited Zanini in view of newly cited Lee et al (Combot: Compliant Climbing Robotic Platform with Transitioning Capability and Payload Capacity; hereafter “Lee”).
*broad claim interpretation; **narrower claim interpretation
Regarding claim 542, which depends on claim 536, 
 Zanini in a broad reasonable interpretation teaches wherein the stability assist device (fig. 1, apparatus 130) comprises a drag bar 
The Examiner notes for compact prosecution that such a drag bar (bar used for dragging) differs in location from Applicant’s illustrative example depicted in instant fig. 62.
However, Lee teaches a robot (fig. 1, Combot) with a drag bar (fig. 1, tail G), which is likewise placed as trailing and with a similar pivotal structure utilized for stability.
Therefore it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lee’s tail with Zanini’s apparatus thereby providing additional stability (Lee page 2739 first paragraph “The active tail also helps to maintain stability by mechanically supporting the robot”; see also other figures of Lee showing how the tail improves the stability and maneuverability of the magnetic climbing robot).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 552 is/are rejected under 35 U.S.C. 103 as obvious over newly cited Zanini in view of newly cited Bewley et al (US 20120215355 A1; hereafter “Bewley”).
Regarding claim 552, which depends on claim 551, 
 Zanini teaches a stability assist device (fig. 1, apparatus 130) which is designed as a follower.
Zanini does not teach a stability assist device motively coupled to a front surface of the inspection robot along a direction of travel of the inspection robot.  
Bewley teaches a robot (multimodal robot) (Title “Multimodal Dynamic Robotic Systems”) comprising a stability assist device (fig. 18 shows wheeled embodiment with boom; see fig. 16 for boom 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bewley’s boom with Zanini’s inspection robot, thereby providing additional stability control including for climbing over obstacles and thus further increasing the range of accessible inspection surfaces and/or increasing the speed/agility of Zanini’s inspection robot traversing obstacles.

Claim(s) 553 is/are rejected under 35 U.S.C. 103 as obvious over newly cited Zanini in view of newly cited Bewley and in further view of newly cited Raab et al (US 20050016008 A1; hereafter “Raab”).
Regarding claim 553, which depends on claim 552, 
 Zanini as modified by Bewley (see analysis of claim 552) suggests wherein the stability assist device (Bewley, boom 150) comprises a bumper (boom) positioned to dampen forward movement of the inspection robot (fig. 1, robotic vehicle 100) when in contact with an obstacle on the inspection surface (fig. 1, surface 111) (Examiner notes that bumping boom upon an obstacle would dampen movement).  
Zanini as modified by Bewley is silent to wherein the bumper (boom) is an elastomer bumper.
However, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); see also MPEP 2144.07. In the present case, only ordinary skill in the art is required to form a bumper which comes into contact with a surface of an elastomeric material for the known properties of absorbing impact.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the modified (by Bewley) boom comprise an elastomeric material for the aforementioned expected advantaged impact absorption thereby providing additional dampening of wanted forces and providing protection of Zanini’s robot.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Raab’s elastomeric bumpers with Zanini’s modified (by Bewley) boom thereby providing the aforementioned limiting of high impact shocks and/or aesthetic qualities.


Claim(s) 543-550 is/are rejected under 35 U.S.C. 103 as being unpatentable over newly cited newly cited Lee in view of newly cited Zanini.

Regarding independent claim 543,
 
 Lee teaches a method of operating a robot (climbing robot “Combot”) on a vertical inspection surface (Abstract “vertical climbing”) (Examiner notes as suggestive of being applicable to inspection, noting Introduction, especially first paragraph thereof “climbing robots have been widely researched for applications including the inspection of oil tanks [1, 2], the inspection of nuclear power plants”), the Examiner further noting that Lee further describes payload/climbing issues with such inspection robots, for which Lee’s Combot design addresses), the method comprising: 
navigating the vertical inspection surface (vertical surface capable of being inspected) with the robot (Combot) having a stability assist device (fig. 1, tail G with Tail Joint J5; not labeled in other figures) in a first position (see fig. 9, noted by Examiner as exemplarily of changing positions of stability assist device for stability; denoting in this example as a first position the tail being in a position of raised non-contact); 
determining a stability request value (section IIC Active Tail “The active tail also helps to maintain stability
 by mechanically supporting the robot against the direction of
 gravity during external transitions”; see Table I inclusive of angle, torque, joint, & tail values as well as section II Analysis and calculations); and 
moving the stability assist device (tail) to a second position in response to the stability request value (see fig. 9, noted by Examiner as exemplarily of changing positions of stability assist device for stability; denoting is this example as a second position the tail being a lowered contact position).  

However:
Lee teaches (bold for emphasis) “Recently, climbing robots have been widely researched for
 applications including the inspection of oil tanks [1, 2],
 the inspection of nuclear power plants [3,4]” (Introduction paragraph 1).
Furthermore, Zanini discloses an inspection robot (fig. 1, robotic vehicle 100), comprising inspection sensors (not shown in fig. 1; on-board sensor probes) positioned to interrogate an inspection surface (fig. 1, surface 111) for inspecting an inspection surface (fig. 1, surface 111) ([0036]; [0089]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure Lee’s climbing robot as a climbing inspection robot as is conventionally known (widely researched) and as further factually supported by Zanini’s crawling inspection robot, thereby providing the expected advantages of inspection of surfaces being climbed and thus increasing the utility and marketability of Lee’s Combot. Complimentarily it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lee’s tail with Zanini’s apparatus thereby providing additional stability (Lee page 2739 first paragraph “The active tail also helps to maintain stability by mechanically supporting the robot”; see also other figures of Lee showing how the tail improves the stability and maneuverability of the magnetic climbing robot). The Examiner additionally notes that the Courts have ruled an obviousness analysis based on the collective teachings of the references does not depend on the order in which the references are listed in the statement of the rejection. See In re Bush, 296 F.2d 491, 496 (CCPA 1961): “In a case of this type where a rejection is predicated on two references each containing pertinent disclosure which has been pointed out to the applicant, we deem it to be of no significance, but merely a matter of exposition, that the rejection is stated to be on A in view of B instead of on B in view of A, or to term one reference primary and the other secondary.”

Regarding claim 544, which depends on claim 543,
 
 Lee teaches wherein moving the stability assist device (tail) to the second position comprises urging the robot toward the vertical inspection surface (vertical surface capable of being inspected) (see for example, fig. 9, climbing down, wherein the stability assist tail is utilized to urge the Combot toward the vertical inspectable surface).  

Regarding claim 545, which depends on claim 543,
 
 Lee teaches wherein determining the stability request value further comprises determining a movement dampening request (Examiner notes that motion in specific directions is dampened due to the exerted torques which changes direction, such as change from horizontal to climbing down), the method further comprising 
controllably articulating the stability assist device (tail) between the first position and the second position in response to the movement dampening request (tail articulates at joint, see fig. 9).  

Regarding claim 546, which depends on claim 543,
 
 Lee teaches wherein moving the stability assist device (tail) to the second position further comprises limiting a rotation of the robot (Combot) relative to the vertical inspection surface (vertical surface capable of being inspected) (limits Combot from poor positioning including limiting worst case positioning of losing adequate contact with surface and falling).  

Regarding claim 547, which depends on claim 543,
 
 Lee teaches further comprising moving the stability assist device (tail) to a third position in response to the stability request value (see fig. 9, denoting additional positioning for transitioning from horizontal to vertically climbing up/down).  

Regarding claim 548, which depends on claim 547,
 
 Lee teaches wherein moving the stability assist device (tail) to the third position comprises providing additional urging force (via utilizing tail positioning to exert torque) of the robot (Combot) toward the vertical inspection surface (vertical surface capable of being inspected) relative to the stability device in the second position (denoting second position as an intermediate position between the first and third position utilized for changing direction of robot from horizontal to vertical motion on the inspectable surface).  

Regarding claim 549, which depends on claim 547,
 
 Lee teaches wherein the stability assist device (tail portion G comprising portion inclusive of tail Joint J5) further comprises an upper portion (upper portion at/near Joint J5) coupled to the robot (Combot) at a first end (end near joint J5) of the upper portion (upper portion at/near Joint J5), and a lower portion (lower tail portion) rotatably coupled (via Joint J5) to the upper portion (upper portion at/near Joint J5) at a second end (end of tail G near Joint J5) of the upper portion (upper portion at/near Joint J5), and 
wherein moving the stability assist device (tail portion G comprising portion inclusive of tail Joint J5) to the third position (extend position of lowering tail to torque Combot) further comprises extending the lower portion (lower tail portion) of the stability assist device (tail portion G comprising portion inclusive of tail Joint J5).  

Regarding claim 550, which depends on claim 543,
 
 Lee teaches wherein the first position of the stability assist device (tail) comprises a stored position (tail up/non-torquing of Combot).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAVID L SINGER/Examiner, Art Unit 2856